Title: From John Adams to Richard Rush, 25 November 1816
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy November 25th 1816

I have received your favour of the 18th: and thank you has your “Idea”; Your reasoning upon it is that of a modest prudent philosopher & Statesman. It is more; It is classical enough for a member of the Academy of inscription and Belle letters. I who am neither Philosopher Statesman or Academician, would if I had power cause medals to be struck of every conflagration, Massacre, prison stripe, New York Church &c &c &c of the Revolutionary war, and the late war. If this had been done, an overweening confidence in the honour humanity & civilization of England would not have exposed Washington to its late calamities. All the wormwood the Mother has so profusely spread upon her nipple has not yet weaned the baby. It will still suck & cry, fly away, but soon return to the bosom.—we must be weaned. Medals however ought never to be struck without the most serious deliberation, the most impartial judgement of the most learned men; nor should inscriptions be recorded, which may not bear the severest criticisms of an impartial posterity. I fear we are not sufficiently advanced in these fine arts and profound Sciences, to venture upon too much familiarity with them. Your idea however which has so long fermented in your pericranium deserves to be communicated, to all who have taste, skill or power.
Communicate it modestly to the present, and future Sensorium of our political Head. May it be examined and matured! As I am not learned in Medals, Inscriptions, Epitaphs, or Mottos though I have seen millions of them. I cannot presume to give any advice in the composition of yours
I am with sincere affection your friend
John Adams